DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Response to Amendment
Support for the amendments to claim 1 can be found in Figs. 3-4 of Applicant’s specification.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-4 have been considered but are moot due to the amendment to the claims.

	
Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (JP2013222698A using the provided English translation from Espacenet) in view of Frank et al (US 20030186106 A1).
Regarding claim 1, Chiba discloses a fuel cell single cell comprising: a pair of separators (first separator 14 and second separator 16 in Fig. 1) each having manifold holes (communication hole (reaction gas communication hole) 20a, cooling medium inlet communication hole 22a for supplying a cooling medium, and fuel gas outlet communication hole (reaction gas communication hole) 24b for discharging a fuel gas in Fig. 1): a frame (resin frame member 42 in Fig. 1) disposed between the separators; a power generating unit (electrolyte membrane / electrode structure (MEA) 18 in Fig. 1) disposed in an opening of the frame (P18-20, 31-32).
Chiba discloses a plurality of gas flow channels (oxidant gas flow path 26 in Figs. 1 and 9, fuel gas flow path 30 in Figs. 1 and 9), configured to connect the power generating unit with the manifold holes (P22, 25), wherein each of the gas flow channels has a distal channel portion (outlet-side resin convex portions (frame member convex portions) 44b in Fig. 9) defined by a frame groove provided in the frame and configured to communicate with the manifold holes (P33), and a proximal channel portion (plurality of convex portions (separator convex portions) 26a in Fig. 9) defined by a separator groove provided in a corresponding one of the separators and configured to communicate with the power generating unit (P22).
Chiba discloses each of the gas flow channels being configured to be independent of adjacent other gas flow channels, at least over a range from a distal end of the distal channel portion, which communicates with the manifold holes, to a point in the proximal channel portion (see Fig. 9); 
Chiba disclose wherein the proximal channel portion includes a connecting portion connected to the distal channel portion, wherein a dimension of an overlapping portion where the distal channel portion overlaps the connecting portion is smaller than a dimension of the connecting portion, the dimension of the overlapping portion and the dimension of the connecting portion being measured in a width direction of the distal channel portion (see annotated Chiba Fig. 9 below, the convex end portion 44bt being drawn to “an overlapping portion” therefore the dimension of the overlapping portion is smaller than a dimension of the connection portion in  width direction of the distal channel portion).

    PNG
    media_image1.png
    941
    963
    media_image1.png
    Greyscale

Annotated Chiba Fig. 9

However Chiba does not disclose a first proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit, and a second proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit
Franks teaches a design of a fuel cell flow field plate that provides more uniform gas distribution and reduced pressure drop across the flow field (P23). Franks teaches an anode flow field plate (120 in Fig. 2a) wherein each first or inlet distribution channel (170 in Fig. 2a) divides into a plurality of central or primary flow channels (172 in Fig. 2a), separated by a plurality of ribs (173 in Fig. 2a, P60). 
Franks teaches the hydrogen flows separately from the slots (180 in Fig. 2a) adjacent the hydrogen inlet aperture (140 in Fig. 1) into the first or fuel inlet distribution flow channels (170), then the hydrogen flow is further separated into the plurality of central or primary channels (172), then the hydrogen flows along the plurality of primary channels (172), and then is collected by the second or outlet collection channels (171 in Fig. 2a) at the opposite end of the anode flow field (132 in Fig. 2a, P62).
Franks teaches the division of the hydrogen flow into the first or inlet distribution channels (170) and then into the plurality of primary channels (172), with corresponding collection at the outlet, improves the distribution of the hydrogen gas and achieves a more uniform hydrogen dissipation across gas diffusion media, thereby reducing the pressure differential transversely across the flow field and improving fuel cell efficiency (P62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Franks within the fuel cell single cell of Chiba and provided to each gas flow channel a first proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit, and a second proximal channel portion connected to the connecting portion and configured to extend toward the power generating unit, such as the plurality of primary channels separated by a plurality of ribs as taught by Frank, with the expectation that the distribution of the hydrogen gas would be improved and a more uniform hydrogen dissipation across a gas diffusion media would be achieved, thereby reducing the pressure differential transversely across the flow field and improving fuel cell efficiency.

	Regarding claim 3, modified Chiba meets the limitation wherein each of the gas flow channels is configured to be independent, over a range from a distal end of the gas flow channel which communicates with the manifold holes, to a proximal end of the gas flow channel which communicates with the power generating unit (see Chiba Fig. 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (JP2013222698A using the provided English translation from Espacenet) in view of Frank et al (US 20030186106 A1) as applied to claim 1, further in view of McLean et al (US 20020081477 A1).
	Regarding claim 4, modified Chiba does meet the limitation wherein at least two adjacent ones of the gas flow channels are configured to be connected via a common channel portion in the proximal channel portion.
McLean teaches corrugated flow field plates for use in fuel cells (Abstract). McLean teaches the design of the fluid flow channel patterns is important for correct and efficient fuel cell operation (P8). McLean teaches the flow path should provide sufficient pressure drop for the flow velocities to be maintained in operation (P8).
McLean teaches flow field plate assembly (100 in Fig. 4) has a corrugated plate (102 in Fig. 4) of conductive material wherein the corrugations form a series of parallel straight flow channels (110 in Fig. 4, P47). McLean teaches the flow field plate also has a number of flow couplings (104 in Fig. 4) either attached to or integrally formed on the corrugated plate near the ends of the flow channels (P47). McLean teaches at the flow coupling, the flow channel depth is reduced for the flow channels, this decrease in depth serves to induce a pressure drop, which is generally a desirable characteristic in fuel cell operation (P58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of McLean within the fuel cell single cell of modified Chiba and provided wherein at least two adjacent ones of the gas flow channels are configured to be connected via a common channel portion, such as through the flow coupling taught by McLean, in the proximal channel portion with the expectation this would lead to inducing a pressure drop in the proximal channel portion that would provide a sufficient pressure drop for the flow velocities to be maintained in operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727